EXHIBIT 10.26
[avidlogo2-s.jpg]
 
AVID TECHNOLOGY, INC.
  
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT,
AS AMENDED March 14, 2011
 
This Amended and Restated Executive Employment Agreement (this “Agreement”) is
entered into as of March 14, 2011, by and between Avid Technology, Inc., a
Delaware corporation (the “Company”), and Gary G. Greenfield
(“Executive”).  This Agreement shall replace and supersede that certain
Executive Employment Agreement between Executive and the Company entered into as
of December 19, 2007 and amended and restated on December 20, 2010 (the “Prior
Agreement”).
 
Recital


The Company and the Executive desire to amend and restate the Prior Agreement in
its entirety as set forth herein, effective as of the date set forth above, to
provide that the term of this Agreement shall continue until March 14, 2014,
with automatic annual extensions thereafter unless either party provides the
requisite advance notice of intent to terminate this Agreement and with certain
automatic extensions in the event of a Change-in-Control of the Company (as
defined below) or a Potential Change-in-Control Period (as defined below).


Agreement


In consideration of the foregoing Recital and the mutual promises and covenants
herein contained, and for other good and valuable consideration, Executive and
the Company, intending to be legally bound, agree as follows:


Article 1.  Services
 
1.1. Service.  Commencing on December 19, 2007 (the “Effective Date”) and
throughout the Term (as defined below), Executive shall serve as the Chief
Executive Officer of the Company upon the terms and conditions set forth below.
 
1.2. Duties.  During the Term, Executive agrees to perform such executive duties
consistent with his position as may be assigned to him from time to time by the
Board of Directors of the Company (the “Board” or “Board of Directors”) and to
devote his full working time and attention to such duties.
 
                      Following the Effective Date, Executive shall be permitted
to continue serving on, and only on, the boards of directors (and committees
thereof) of three companies on which Executive serves as of the Effective Date
(the “Existing Directorships”); provided, however, that if Executive resigns or
otherwise ceases to serve with respect to any Existing Directorship, Executive
shall not serve on the boards of directors or advisory committees of more than
two companies (public or private) without prior Board approval.  Executive’s
service on the Board shall not be taken into account for purposes of the
limitations set forth in this paragraph.
 
 
 
1

--------------------------------------------------------------------------------

 
 
1.3. No Conflicting Commitments.  During the Term, Executive will not undertake
any commitments, engage or have an interest in any outside business activities
or enter into any consulting agreements which, in the good faith determination
of the Board of Directors (excluding Executive), conflict with the Company’s
interests or which might reasonably be expected to impair the performance of
Executive’s duties as a full-time employee of the Company.  Notwithstanding the
foregoing, Executive may pursue personal interests (including, without
limitation, industry, civic and charitable activities), attend to his personal
investments, so long as such activities do not interfere with the performance of
his duties hereunder, and, until December 31, 2007, continue to satisfy
obligations with respect to his prior employer.
 
1.4. Board Membership.  Executive shall be appointed a member of the Board of
Directors as of the Effective Date and shall serve as a member of the Board
without additional compensation.  During the Term, at each annual meeting of the
Company’s stockholders at which Executive’s membership on the Board has expired,
the Company will nominate Executive to serve as a member of the
Board.  Executive’s service as a member of the Board will be subject to any
required stockholder approval.  Upon termination of Executive’s employment with
the Company for any reason, unless the Board affirmatively requests that
Executive remain on the Board, Executive will be deemed to have resigned from
the Board voluntarily as of the last day of employment with the Company; and at
the Board’s request, Executive will execute any documents necessary to reflect
such resignation.
 
1.5. Chairman of Board.  Executive will be named Chairman of the Board within 12
months after the Effective Date.
 
Article 2.  Term
 
2.1. Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall expire on March 14, 2014 unless the Term is:
 
2.1.1 extended pursuant to the provisions of this Section 2.1; or
 
2.1.2 terminated when Executive’s employment terminates pursuant to Section 4.1
hereof;
 
provided, however, that notwithstanding the foregoing, the Term shall continue
to automatically be extended for periods of one (1) year so long as neither
party provides written notice to the other of its intent to terminate by a date
which is at least one hundred and eighty (180) days prior to the then-current
expiration date of this Agreement, and, provided further, that (i) in the event
that a Change-in-Control of the Company (as defined in Section 4.2.2) should
occur during the twelve (12) months prior to the end of the then-current Term
and Executive is still an employee of the Company at that time, then the Term
shall be deemed to expire on the date that is twelve (12) months after the date
of such Change-in-Control of the Company, (ii) in the event a Potential
Change-in-Control Period (as defined in Section 4.2.6) exists within the twelve
(12) months prior to the end of the then-current Term and Executive is still an
employee of the Company as of that date, the Term shall be deemed to expire on
the date that is twelve (12) months after the commencement of such Potential
Change-in-Control Period and (iii) the expiration of the Term shall not
adversely affect Executive’s rights under this Agreement which have accrued
prior to such expiration. For the avoidance of doubt, if a Potential
Change-in-Control Period shall commence in the twelve (12) months prior to the
end of the then-current Term and a Change-in-Control of the Company shall also
occur during such twelve (12) month period, and if Executive is still an
employee of the Company on the date of the Change-in-
 
 
 
2

--------------------------------------------------------------------------------

 
 
Control of the Company, the Term shall be deemed to expire twelve (12) months
after the date of such Change-in-Control.  Unless the services of Executive have
terminated prior to or upon the end of the Term in accordance with the
provisions of this Agreement, from and after the end of the Term, Executive
shall be an employee-at-will.
 
Article 3.  Payments
 
3.1. Base Compensation.  During the Term, the Company shall pay Executive an
annual base salary (the “Base Salary”) of Nine Hundred Thousand Dollars
($900,000), payable in regular installments in accordance with the Company’s
usual payment practices.  The Base Salary shall be reviewed by the Board of
Directors’ Compensation Committee during the Term and increased (but not
decreased) accordingly at the discretion of the Compensation Committee.  As of
January 1, 2010, Executive’s Base Salary is $936,000.
 
3.2. Incentive Payments. Commencing with the Company’s fiscal year ending
December 31, 2008 and thereafter during the remainder of the Term, Executive
shall be eligible to participate in an annual performance bonus plan pursuant to
which he shall be eligible to receive a target annual bonus (the “Annual
Incentive Bonus”) equal to One Hundred percent (100%) of his then Base Salary
for full attainment of his performance objectives (which may include
company-wide objectives), with a maximum annual bonus equal to One Hundred
Thirty-Five percent (135%) of his then Base Salary for extraordinary performance
on all or nearly all of his performance objectives.  The total cash compensation
payable to Executive with respect to fiscal year 2008, including his Annual
Incentive Bonus for 2008 (but excluding the bonus payable under Section 3.8),
shall not exceed Two Million One Hundred Fifteen Thousand Dollars ($2,115,000).
 
                      The amount of Executive’s Annual Incentive Bonus, if any,
shall be based on the degree to which Executive’s performance objectives for a
fiscal year have been met.  Within 70 days after the Effective Date, Executive
and the Compensation Committee of the Board (after receiving input from the
Board) shall have mutually determined and established Executive’s performance
objectives for fiscal year 2008.  Thereafter, during the Term, Executive’s
performance objectives for each fiscal year shall be mutually established by the
Compensation Committee of the Board and Executive during Executive’s annual
performance review; provided, that in no event shall the percentages set forth
in the first paragraph of this Section 3.2 to be used in calculating Executive’s
Annual Incentive Bonus be reduced.  The Compensation Committee of the Board
shall determine, for each fiscal year, the extent to which Executive’s
performance objectives for such fiscal year have been attained and the amount of
the Annual Incentive Bonus, if any, for such fiscal year.  Any Annual Incentive
Bonus earned by Executive with respect to a fiscal year shall be paid to him
promptly after the filing of the Company's Annual Report on Form 10-K for such
fiscal year but in no event later than 90 days after the end of such fiscal
year.  The amount of, and Executive’s entitlement to receive, the Annual
Incentive Bonus for a fiscal year shall be determined without regard to whether
Executive is employed on the date that such Annual Incentive Bonus is payable.
 
3.3. Equity Grant.
 
3.3.1. Option Grant.  Effective as of the Effective Date, pursuant to a stock
option agreement, Executive will be awarded an option to purchase Seven Hundred
Twenty-Five Thousand (725,000) shares of Avid Technology, Inc. common stock (the
“Stock Option”).  The exercise price will be the closing price of the stock on
the Effective Date (the “Start Price”).
 
 
 
3

--------------------------------------------------------------------------------

 
 
             a) One Hundred Thousand (100,000) shares of the Stock Option will
vest on a time-based schedule in equal 6.25% increments every three months, with
the first vesting date on March 19, 2008 and the last vesting date on December
19, 2011, as long as Executive is employed by the Company on each such vesting
date.
 
             b) Three Hundred Thousand (300,000) shares of the Stock Option will
vest on a performance-based schedule, as follows:
 
                (1)  One Hundred Fifty Thousand (150,000) shares of the Stock
Option will vest at the end of the first 20 consecutive trading day period
following the Effective Date during which the common stock of the Company, as
quoted on Nasdaq (or on such other exchange as such shares may be traded),
trades (without regard to the closing price) at a price per share of at least
twice the Start Price, as adjusted for stock splits and stock dividends; and
 
                (2) An additional One Hundred Fifty Thousand (150,000) shares of
the Stock Option will vest at the end of the first 20 consecutive trading day
period following the Effective Date during which the common stock of the
Company, as quoted on Nasdaq (or on such other exchange as such shares may be
traded), trades (without regard to the closing price) at a price per share of at
least three times the Start Price, as adjusted for stock splits and stock
dividends.
 
             c) Three Hundred Twenty-Five Thousand (325,000) shares of the Stock
Option (the “ROE Option Shares”) will vest in accordance with the following
table, based upon improvement in the Company’s Return on Equity, or ROE (as
defined below), in calendar year periods, commencing with calendar year
2008.  Improvements for each calendar year shall be measured against a baseline
ROE for the 12-month period ended September 30, 2007 (“Baseline”).
 


ROE Percentage Point
Improvement in Calendar
Year Compared to
Baseline
Percentage of
ROE Option
Shares to Vest
14%
100%
12%
90%
10%
75%
8%
60%
6%
45%
4%
30%
2%
15%
0%
0%

 
The Board (excluding Executive if he is a member of the Board) shall make the
final determination of ROE and the ROE percentage point
 
 
 
4

--------------------------------------------------------------------------------

 
 
improvement for purposes hereof for each calendar year no later then the 1st day
of March following the end of such calendar year.  The determination of ROE
shall be derived upon the Company’s audited financial statements for the
applicable calendar year and the unaudited financial statements for the Baseline
period.  The ROE Option Shares, if any, that are not vested at the end of the
seventh calendar year (2014) shall be forfeited.
 
“Return on Equity” or “ROE” shall be determined using the Company’s non-GAAP net
income as published in an earning release, adding the provision for income taxes
and subtracting the non-GAAP related tax adjustments for the applicable period
and dividing by the average common stockholder equity during the same period.
 
Notwithstanding the foregoing, the ROE Option Shares will vest in full at the
end of the first 20 consecutive trading day period following the Effective Date
during which the common stock of the Company, as quoted on Nasdaq (or on such
other exchange as such shares may be traded), trades (without regard to the
closing price) at a price per share at least four times the Start Price, as
adjusted for stock splits and stock dividends.
 


3.3.2. Restricted Stock Grant.  Effective as of the Effective Date, pursuant to
a restricted stock agreement, Executive will be granted One Hundred Thousand
(100,000) shares of Avid Technology, Inc. common stock (the “Restricted Stock
Grant”), which will vest as to 25% of the shares on January 1, 2009 and in equal
6.25% increments every three months thereafter, commencing on March 19, 2009,
until fully vested on December 19, 2011, as long as Executive is employed by the
Company on each such vesting date.
 
3.3.3. Representation Regarding Grant Date.  The Company represents and warrants
that the Company has taken all corporate action necessary to create legally
binding rights on the part of Executive, as of the Effective Date, to the Stock
Option and the Restricted Stock Grant and that the Effective Date is the grant
date for all purposes, including (without limitation) for purposes of Section
409A of the United States Internal Revenue Code of 1986, as amended (the
“Code”).
 
3.3.4. Covenant Regarding Registration.  The Company covenants and agrees that
as soon as practicable after the Effective Date, but in any event no later than
March 31, 2008 to register the shares of stock of the Company covered by the
Stock Option and the Restricted Stock Grant under the Securities Act of 1933, as
amended, by filing a registration statement on Form S-8, or on such other form
as may be appropriate, and shall use its best efforts to maintain the
effectiveness of such registration statement or statements for so long as the
Stock Option and Restricted Stock Grant are in effect and for so long as any of
the shares of stock covered by the Stock Option and Restricted Stock Grant
remain outstanding.
 
3.4. Benefits; Expenses.  During the Term, the Company shall provide Executive
and his dependents with medical insurance and such other cash and noncash
benefits, on the same terms and conditions, as amended from time to time, as are
generally made available by the Company to its full-time executive
officers.  Executive shall be entitled to six (6) weeks of paid vacation per
year.  The Company shall pay, or reimburse Executive for, all business expenses
 
 
 
5

--------------------------------------------------------------------------------

 
 
incurred by Executive which are related to the performance of Executive's
duties, subject to timely submission by Executive of payment or reimbursement
requests and appropriate documentation, in accordance with the Company’s
reimbursement policies.
 
3.5. Participation in Equity Incentive Plans.  During the Term, in addition to
the Stock Option and Restricted Stock Grant, Executive shall be entitled to
participate in the Company’s stock incentive plans to the extent and in the
manner determined by the Board of Directors in its absolute discretion.
 
3.6. Establishment of Residence.  Executive agrees to establish a residence in
the Greater Boston area no later than June 30, 2008.  The Company will reimburse
Executive and his spouse for up to six (6) round-trip flights between Maryland
and Boston to assist them with searching for a house and establishing a
residence.  The Company will also reimburse Executive for the reasonable costs
incurred by Executive in moving personal belongings from Maryland to the Greater
Boston area.  Reimbursement for such expenses (except for tax deductible
amounts) will also include a one-time gross-up of 40% to cover any income taxes
associated with such reimbursement.  Executive shall submit requests for
reimbursements in a timely fashion consistent with Company policy.
 
3.7. Commuting Expense and Temporary Housing.  Until such time as Executive
establishes a residence in the Greater Boston area, but no later than June 30,
2008, the Company shall reimburse Executive for all travel expenses which he
incurs between his home in Maryland and the Greater Boston area and will provide
Executive with a furnished corporate apartment of the Executive’s choosing (at a
cost not to exceed $10,000 per month) in the Greater Boston area.
 
3.8. One-Time Bonus.  On January 7, 2008, the Company shall pay Executive a
bonus of Six Hundred Thousand Dollars ($600,000), net of applicable taxes and
withholding.  If Executive’s employment with the Company is terminated prior to
the first anniversary of the Effective Date pursuant to either Section 4.1.3 or
Section 4.1.5, Executive hereby authorizes the Company to deduct the amount of
such bonus from monies otherwise due to him and to the extent that the bonus is
not so repaid in full, he agrees to pay the remaining amount to the Company
within 60 days after the effective date of the termination of his employment.
 
Article 4.  Termination
 
4.1. Termination.  Executive’s employment hereunder shall terminate upon the
occurrence of any of the following events:
 
4.1.1. Immediately upon the Executive’s death;
 
4.1.2. The termination of the Executive’s employment by the Company for
Disability (as defined below), to be effective immediately upon delivery of
notice thereof;
 
4.1.3. The termination of Executive’s employment by the Company for Cause (as
defined below), to be effective immediately upon delivery of notice thereof;
 
4.1.4. The termination of Executive’s employment by the Company, without Cause
and not as a result of Executive’s death or Disability, to be effective 30 days
after the Company delivers written notice thereof to the Executive;
 
 
 
6

--------------------------------------------------------------------------------

 
 
4.1.5.  The termination of Executive’s employment by Executive without Good
Reason (as defined below) to be effective 30 days after Executive delivers
written notice thereof from Executive to the Company; or
 
4.1.6. The termination of Executive’s employment by Executive with Good Reason
(as defined below), to be effective as set forth below.
 
4.2. For purposes of this Agreement, the following definitions shall apply:
 
4.2.1. “Cause” shall mean (i) Executive’s willful and material failure to
perform (other than by reason of death or illness or other physical or mental
incapacity) his duties and responsibilities as assigned by the Board in
accordance with Section 1.2 above, which is not remedied after 30 days’ written
notice from the Board (if such failure is susceptible to cure), (ii) a breach of
any of the provisions of this Agreement or any other material written agreement
(including the Company’s employee nondisclosure and invention assignment
agreement) between Executive and the Company, which is not cured after 10 days’
written notice from the Board (if such breach is susceptible to cure),
(iii)  Executive’s material violation of a material Company policy (for purposes
of this clause, the Company’s Conflicts of Interest policy shall be deemed a
material policy), which is not cured after 10 days’ written notice from the
Board (if such violation is susceptible to cure), (iv) fraud, embezzlement or
other material dishonesty with respect to the Company, (v) conviction of a crime
constituting a felony (which shall not include any crime or offense related to
traffic infractions or as a result of vicarious liability) or conviction of any
other crime involving fraud, dishonesty or moral turpitude or (vi) failing or
refusing to cooperate, as reasonably requested in writing by the Board, in any
internal or external investigation of any matter in which the Company has a
material (financial or otherwise) in the outcome of the investigation.
 
4.2.2.  “Change-in-Control of the Company” shall be deemed to have occurred only
if any of the following events occur:
 
             a) The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Section 4.2.2, the following
acquisitions shall not constitute a Change of Control:  (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (D)
any acquisition pursuant to a transaction which satisfies the criteria set forth
in clauses (A) and (B) of Section 4.2.2(c); or
 
             b) Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequently to the Effective Date whose election, or nomination for
 
 
 
7

--------------------------------------------------------------------------------

 
 
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
             c) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the operating assets of
the Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
40% of, respectively, the then-outstanding shares of common stock (or other
equity interests, in the case of an entity other than a corporation), and the
combined voting power of the then-outstanding voting securities of the
corporation or other entity resulting from such Business Combination (which as
used in this Section 4.2.2(c) shall include, without limitation, a corporation
or other entity which as a result of such transaction owns all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, and (B) no Person
(excluding any corporation or other entity resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock (or other equity interests, in the case of an entity
other than a corporation) of the corporation or other entity resulting from such
Business Combination, or the combined voting power of the then-outstanding
voting securities of such corporation or other entity.
 
provided, however, that as used in Section 4.3 and Article 5, a
“Change-in-Control of the Company” shall be deemed to occur only if any of the
foregoing events occur and such event that occurs is a “change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” as defined in Treasury Reg.
§ 1.409A-3(i)(5).


4.2.3. “Date of Termination” shall mean the date of Executive’s “separation from
service” with the Company, as determined under Treasury Reg. § 1.409A-1(h).
 
4.2.4. “Disability” shall mean Executive’s absence from the full-time
performance of his duties with the Company for more than 180 days during a 365
day period as a result of incapacity due to mental or physical illness, as a
result of which Executive is deemed
 
 
8

--------------------------------------------------------------------------------

 
 
“disabled” by the institution appointed by the Company to administer its
long-term disability plan (or any successor plan).
 
4.2.5. “Good Reason” shall mean any material breach of this Agreement by the
Company and/or the occurrence of any one or more of the following without
Executive’s prior express written consent:  (i) a material diminution in
Executive’s authority, duties or responsibility from those in effect as of the
Effective Date (including, without limitation, (x) the failure to appoint
Executive to the position of Chairman of the Board, as provided in Section 1.5,
or (y) the removal or failure to reappoint Executive to the position of Chairman
of the Board at any time during the Term); (ii) a requirement that Executive
report to any person or entity other than the Board; (iii) in connection with a
Change-in-Control of the Company (or in connection with any other Business
Combination, as defined in Section 4.2.2(c), or any other transfer or other
disposition of the Company’s stock, without regard to whether such Business
Combination or transfer of the Company’s stock qualifies as a Change-in-Control
of the Company), in which either the Company is not the surviving entity or the
stock or assets of the Company are acquired by another entity, Executive not
being appointed as Chief Executive Officer and Chairman of the Board of the
surviving or acquiring entity; (iv) a material change in Executive’s office
location (it being agreed that as of the Effective Date such office location
shall be deemed to be Tewksbury, Massachusetts); provided, however, that a
termination for Good Reason by Executive can occur only if (a) Executive has
given the Company a notice of the existence of a condition giving rise to Good
Reason within 90 days after the initial occurrence of the condition giving rise
to Good Reason and (b) the Company has not cured the condition giving rise to
Good Reason within 30 days after receipt of such notice.  A termination for Good
Reason shall occur 30 days after the end of such 30-day cure period.
 
4.2.6. A “Potential Change-in-Control Period” shall be deemed to exist (A)
commencing upon the date on which the Company shall have announced that it has
entered into a merger, acquisition or similar agreement, the consummation of
which would result in the occurrence of a Change-in-Control of the Company and
ending on the earlier of (x) the date on which the transaction governed by such
agreement has been consummated or (y) the Company shall have announced that it
has terminated such agreement, or (B) commencing on the date on which any Person
(as defined in Section 4.2.2(a)) shall publicly announce an intention to take
actions which if consummated would constitute a Change-in-Control of the Company
and ending on the earlier of (x) the date on which such actions have caused the
consummation of a Change-in-Control of the Company or (y) such Person shall
publicly announce the termination of its intentions to take such actions.
 
4.2.7. “Pro Ration Percentage” shall mean the amount, expressed as a percentage,
equal to the number of days in the then current fiscal year through the date
that Executive’s employment with the Company terminates, divided by 365.
 
4.2.8. “Termination Bonus Amount” shall mean the greater of (i) Executive’s
highest Annual Incentive Bonus earned in the two most recent full fiscal years
preceding the date the Executive’s employment with the Company terminates, or
(ii) One Hundred Percent (100%) of Executive’s Base Salary in effect as of the
date the Executive’s employment with the Company terminates.
 
4.3. Adjustments Upon Termination.
 
4.3.1. Death or Disability.  If during the Term, Executive’s employment with the
Company terminates pursuant to Section 4.1.1 or Section 4.1.2, subject to
Section 4.6, the
 
 
 
9

--------------------------------------------------------------------------------

 
 
Company shall pay to Executive or Executive’s heirs, successors or legal
representatives, as the case may be, Executive’s Base Salary in effect as of the
date Executive’s employment with the Company terminates (less, in the case of a
termination of employment as a result of Disability, the amount of any payments
made to the Executive under any long-term disability plan of the Company).  Such
payments shall be made over the 12-month period that commences on the Date of
Termination; provided, that if termination of employment due to death or
Disability occurs within twelve (12) months after a Change-in-Control of the
Company, the total of such payments shall be made in a lump sum within 30 days
following the Date of Termination.  Notwithstanding any provision to the
contrary in any Avid stock plan, or under the terms of any grant, award
agreement or form for exercising any right under any such plan (including,
without limitation, the agreements evidencing the Stock Option and the
Restricted Stock Grant), any stock options, restricted stock awards, stock
appreciation rights or other equity participation rights held by Executive as of
the date of death or Disability shall become exercisable or vested, as the case
may be, with respect to all time-based awards as to an additional number of
shares equal to the number that would have been exercisable or vested as of the
end of the 12 month period immediately following the date of death or
Disability, but all performance-based vesting awards that have not vested as of
such date of death or Disability shall be forfeited as of such date.
 
4.3.2. With Cause or Without Good Reason.  If Executive’s employment with the
Company terminates pursuant to Section 4.1.3 or Section 4.1.5, (a) all payments
and benefits provided to Executive under this Agreement shall cease as of the
date Executive’s employment with the Company terminates, except that Executive
shall be entitled to any amounts earned, accrued or owing but not yet paid under
Section 3.1 and any benefits due in accordance with the terms of any applicable
benefits plans and programs of the Company and (b) all vesting of all stock
options and restricted stock awards then held by the Executive shall immediately
cease as of the date Executive’s employment with the Company terminates.
 
4.3.3. Without Cause or with Good Reason Other than during a Potential
Change-in-Control Period or After a Change-in-Control of the Company.  If
Executive’s employment with the Company terminates pursuant to Section 4.1.4 or
Section 4.1.6, other than during a Potential Change-in-Control period or within
12 months after a Change-in-Control of the Company, subject to Section 4.6:
 
             a) within unless otherwise required by law to be paid on a
different date, within thirty (30) days following the Date of Termination, the
Company shall pay Executive in a lump sum in cash the sum of (i) any accrued but
unpaid Base Salary through the date Executive’s employment with the Company
terminates, plus (ii) the Annual Incentive Bonus for the fiscal year preceding
the fiscal year in which Executive’s employment with the Company terminates, if
unpaid, plus (iii) any accrued but unused vacation pay;
 
             b) the Company shall pay Executive, as severance pay, his Base
Salary in effect as of the date Executive’s employment with the Company
terminates, for twelve (12) months after the Date of Termination (the “Severance
Pay Period”); the first installment will be paid in accordance with the
Company’s usual payroll practices beginning in the payroll period first
beginning after the date the release of claims described in Section
 
 
 
10

--------------------------------------------------------------------------------

 
 
4.6 becomes effective, provided however, if the sixty (60) day deadline
described in Section 4.6 crosses into a subsequent tax year, no payment will be
made before the first business day of the subsequent tax year;
 
             c) the Company shall pay Executive incentive compensation for the
fiscal year in which the termination of Executive’s employment with the Company
occurs in the amount of the Termination Bonus Amount (as defined above)
multiplied by the sum of One Hundred Percent (100%) plus the Pro Ration
Percentage; such payment will be made within ten (10) business days after the
release of claims described in Section 4.6 becomes effective, provided however,
if the sixty (60) day deadline described in Section 4.6 crosses into a
subsequent tax year, no payment will be made before the first business day of
the subsequent tax year;
 
             d) if Executive is eligible to receive and elects to continue
receiving any group medical and dental insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), the Company shall reimburse the
monthly COBRA premium (on a fully grossed up basis, if such reimbursement is
taxable to Executive) in an amount equal to the portion of such premium that the
Company pays on behalf of active and similarly situated employees receiving the
same type of coverage until the earlier of (x) the end of the Severance Pay
Period twelve (12) month period following the Date of Termination or (y) the
date on which Executive becomes eligible to receive group medical and dental
insurance benefits from another employer that are substantially equivalent
(including, without limitation, equivalent as to benefits, premium costs and
co-pay amounts) to those provided by the Company as of the date Executive’s
employment with the Company terminates (Executive agrees to notify the Company
in writing promptly upon becoming eligible to receive such group medical and
dental insurance from another employer);
 
             e) the Company shall provide Executive, at the Company’s sole cost,
with full executive outplacement assistance with an agency selected by Executive
(and reasonably satisfactory to the Company), provided that no outplacement
benefits shall be provided after the end of the second calendar year following
the calendar year in which the Date of Termination occurs;
 
             f) notwithstanding any provision to the contrary in any Avid stock
plan, or under the terms of any grant, award agreement or form for exercising
any right under any such plan (including, without limitation, the agreements
evidencing the Stock Option and the Restricted Stock Grant), any stock options,
restricted stock awards, stock appreciation rights or other equity participation
rights held by Executive as of the date Executive’s employment with the Company
terminates become exercisable or vested, as the case may be, with respect to all
time-based vesting awards as to an additional number of shares equal to the
number that would have been exercisable or vested as of the end of the 12 month
 
 
 
11

--------------------------------------------------------------------------------

 
 
period immediately following the date Executive’s employment with the Company
terminates, and
 
             g) Executive shall be entitled to exercise any such options or
other awards or equity participation rights until 12 months after the date
Executive’s employment with the Company terminates, but all performance-based
vesting awards that have not, as of such date Executive’s employment with the
Company terminates, vested shall be forfeited as of such date.  No other
payments or benefits shall be due under this Agreement to Executive, but
Executive shall be entitled to any benefits accrued or earned in accordance with
the terms of any applicable benefit plans and programs of the Company.
 


4.3.4. Without Cause or with Good Reason After a Change-in-Control of the
Company.  If, within 12 months after a Change-in-Control of the Company,
Executive shall terminate Executive’s employment pursuant to Section 4.1.6 or
the Company shall terminate Executive’s employment pursuant to Section 4.1.4,
then in any such event, subject to Section 4.6:
 
             a) The unless otherwise required by law to be paid on a different
date, the Company shall pay Executive the following amounts as severance pay
(and without regard to the provisions of any benefit plan) in a lump sum in cash
no more than 30 days following the Date of Termination, the following amounts
within ten (10) business days after the release of claims described in Section
4.6 becomes effective, provided however, if the sixty (60) day deadline
described in Section 4.6 crosses into a subsequent tax year, no payment will be
made before the first business day of the subsequent tax year:
 
 
(i)
the sum of (A) Executive’s accrued but unpaid Base Salary through the date
Executive’s employment with the Company terminates, plus (B) the Annual
Incentive Bonus for the fiscal year preceding the fiscal year in which
Executive’s employment with the Company terminates, if unpaid, (C) the product
of (x) Executive’s Termination Bonus Amount, and (y) the Pro Ration Percentage,
plus (D) any accrued but unused vacation pay; and

 
 
(ii)
the amount equal to one and a half (1.5) times the sum of (i) Executive’s Base
Salary in effect as of the date Executive’s employment with the Company
terminates, plus (ii) Executive’s Termination Bonus Amount.

 
             b) if Executive is eligible to receive and elects to continue
receiving any group medical and dental insurance coverage under COBRA, the
Company shall reimburse the monthly COBRA premium (on a fully grossed up basis,
if such reimbursement is taxable to Executive) in an amount equal to the portion
of such premium that the Company pays on
 
 
12

--------------------------------------------------------------------------------

 
 
behalf of active and similarly situated employees receiving the same type of
coverage until the earlier of (x) the end of the eighteen (18) month period
following the Date of Termination or (y) the date on which Executive becomes
eligible to receive group medical and dental insurance benefits from another
employer that are substantially equivalent (including, without limitation,
equivalent as to benefits, premiums and co-pay amounts) to those provided by the
Company as of the Date of Termination (Executive agrees to notify the Company in
writing promptly upon becoming eligible to receive such group medical and dental
insurance from another employer);
 
             c) notwithstanding anything to the contrary in the applicable stock
option or restricted stock agreement (including, without limitation, the
agreements evidencing the Stock Option and the Restricted Stock Grant), the
exercisability of all outstanding stock options, restricted stock awards, stock
appreciation rights and other equity participation rights then held by
Executive  with respect to the common stock of the Company (or securities
exchanged for such common stock in connection with the Change-in-Control of the
Company) shall accelerate in full and Executive shall be entitled to exercise
any such options or other awards or equity appreciation rights until 18 months
after the date Executive’s employment with the Company terminates; and
 
             d) the Company shall provide Executive, at the Company’s sole cost,
with full executive outplacement assistance with an agency selected by Executive
(and reasonably satisfactory to the Company), provided that no outplacement
benefits shall be provided after the end of the second calendar year following
the calendar year in which Date of Termination occurs.
 
4.3.5. Without Cause or with Good Reason During a Potential Change-in-Control
Period.  If, during the existence of a Potential Change-in-Control Period,
Executive shall terminate Executive’s employment pursuant to Section 4.1.6 or
the Company shall terminate Executive’s employment pursuant to Section 4.1.4,
then in any such event, subject to Section 4.6, Executive shall receive the
payments, benefits and rights set forth in Sections 4.3.4(a), (b), (c) and (d),
except that any amounts payable pursuant to Section 4.3.4(a)(ii) shall be paid
over the 18-month period that commences on the Date of Termination, if such date
occurs more than 30 days prior to the Change-in-Control of the Company that is
the subject of the Potential Change-in-Control Period; otherwise, such amount
shall be paid in a lump sum on the date that such Change-in-Control of the
Company occurs.  Notwithstanding the foregoing, if the Change-in-Control of the
Company (that is the subject of the Potential Change-in-Control Period) occurs
more than 30 days after the Date of Termination, and payments of the amount
payable pursuant to Section 4.3.4(a)(ii) have begun over an 18-month period,
pursuant to the preceding sentence, the balance of the amount payable pursuant
to Section 4.3.4(a)(ii) shall be paid to Executive in a lump sum on the date
such Change-in-Control of the Company occurs.  in installments. The first
installment will be paid in accordance with the Company’s usual payroll
practices beginning in the payroll period first beginning after the date the
release of claims described in Section 4.6 becomes effective, provided however,
if the sixty (60) day deadline described in Section 4.6 crosses into a
subsequent tax year, no payment will be made before the first business day of
the subsequent tax year.  If the Change-in-Control related to the Potential
Change-in-Control is consummated before the installments are completed, any
 
 
 
13

--------------------------------------------------------------------------------

 
 
remaining installments shall be paid in a single lump sum within ten (10) days
following such consummation, pursuant to Treas. Reg. Section 1.409A-3(j).
 
4.4. Gross-Up for Excess Parachute Payments.
 
4.4.1. In the event of a Change-in-Control of the Company, or other event
constituting a change in the ownership or effective control of the Company or
ownership of a substantial portion of the assets of the Company described in
Section 280G(b)(2)(A)(i) of the United States Internal Revenue Code of 1986, as
amended (the “Code”), the Company, at its sole expense, shall cause its
independent auditors promptly to review all payments, accelerations,
distributions and benefits that have been made to or provided to, and are to be
made, or may be made, to or provided to, Executive under this Agreement, and any
other agreement or plan benefiting Executive (collectively the “Original
Payments”), to determine the applicability of Section 4999 of the Code to
Executive in connection with such event (other than under this Section 4.4).  If
the Company’s independent auditors determine that the Original Payments are
subject to excise taxes under Section 4999 of the Code (the “Excise Tax”), then
an additional amount shall be paid to Executive (the “Gross-Up Amount”) such
that the net proceeds of the Gross-Up Amount to Executive, after deduction of
the Excise Tax (including interest and penalties) upon the Gross-Up Amount,
shall be equal to the Excise Tax on the Original Payments.  The Company’s
independent auditors will perform the calculations in conformity with the
foregoing provisions and will provide Executive with a copy of their
calculations. The intent of the parties is that the Company shall be solely
responsible for, and shall pay, any Excise Tax on the Original Payment(s) and
Gross-Up Amount and any income and employment taxes (including, without
limitation, other penalties and interest on such income and employment taxes)
imposed on any Gross-Up Amount payable hereunder.  If no determination by the
Company's independent auditors is made prior to the time Executive is required
to file a tax return reflecting Excise Taxes on any portion of the Original
Payment(s), Executive will be entitled to receive a Gross-Up Amount calculated
on the basis of the Excise Tax that Executive reports in such tax return, within
30 days after the filing of such tax return. Executive agrees that, for the
purposes of the foregoing sentence, Executive is not required to file a tax
return until Executive has obtained the maximum number and length of filing
extensions available, and Executive shall have provided a copy of the relevant
portions of such tax return to the Company not less than 10 days prior to filing
such tax return.
 
4.4.2. If any tax authority finally determines that a greater Excise Tax should
be imposed upon the Original Payments or the Gross-Up Amount than is determined
by the Company’s independent auditors or reflected in Executive’s tax returns,
Executive shall be entitled to receive an additional Gross-Up Amount calculated
on the basis of the additional amount of Excise Tax determined to be payable by
such tax authority (including related penalties and interest) from the Company
within 30 days after such determination. Executive shall cooperate with the
Company as it may reasonably request to permit the Company (at its sole expense)
to contest the determination of such taxing authority to minimize the amount
payable under this Section 4.4.  If any tax authority finally determines the
Excise Tax payable by Executive to be less than the amount taken into account
hereunder in calculating the Gross-Up Amount, Executive shall repay the Company,
within 30 days after Executive’s receipt of a tax refund resulting from that
determination, to the extent of such refund, the portion of the Gross-Up Amount
attributable to such reduction (including the refunded portion of Gross-Up
Amount attributable to the Excise Tax and Federal, state and local income and
employment taxes imposed on the Gross-Up Amount being repaid, less any
additional income tax resulting from receipt of such refund).
 
 
 
14

--------------------------------------------------------------------------------

 
 
4.5. Section 409A.
 
4.5.1. Payments to Executive under this Article 4 shall be bifurcated into two
portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and a
portion that does constitute nonqualified deferred compensation.  Payments
hereunder shall first be made from the portion, if any, that does not consist of
nonqualified deferred compensation until it is exhausted and then shall be made
from the portion that does constitute nonqualified deferred
compensation.  However, if Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code, the commencement of the delivery of any
such payments that constitute nonqualified deferred compensation will be delayed
to the date that is six (6) months and one (1) day after Executive’s Date of
Termination (the “Earliest Payment Date”); provided that this sentence does not
apply to payments made as a result of a termination under Section 4.1.1.  Any
payments that are delayed pursuant to the preceding sentence shall be paid on
the Earliest Payment Date.  The determination of whether, and the extent to
which, any of the payments to be made to Executive hereunder are nonqualified
deferred compensation shall be made after the application of all applicable
exclusions under Treasury Reg. § 1.409A-1(b)(9).  Any payments that are intended
to qualify for the exclusion for separation pay due to involuntary separation
from service set forth in Treasury Reg. § 1.409A-1(b)(9)(iii) must be paid no
later than the last day of the second taxable year of Executive following the
taxable year of Executive in which Executive’s employment with the Company
terminates.
 
4.5.2. The parties acknowledge and agree that the interpretation of Section 409A
of the Code and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available.  Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code.  If, however, any
such benefit or payment is deemed to not comply with Section 409A of the Code,
the Company and Executive agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payments payable hereof) so that either (i) Section 409A of the Code will not
apply or (ii) compliance with Section 409A of the Code will be achieved;
provided, however, that any resulting renegotiated terms shall provide to
Executive the after-tax economic equivalent of what otherwise has been provided
to Executive pursuant to the terms of this Agreement; provided further, that any
deferral of payments or other benefits shall be only for such time period as may
be required to comply with Section 409A; and provided, further, that payments or
other benefits that occur as a result of the application of this Section 4.5.2
shall themselves comply with Section 409A of the Code.
 
4.5.3. If Executive shall incur any liability under Section 409A of the Code or
under any comparable state or local law, rule or regulation as a result of any
payments or benefits that Executive receives from the Company (including,
without limitation, any payments or benefits made or provided pursuant to
Section 4.5.2), the Company shall pay Executive an amount (the “409A Gross-Up
Amount”) such that the net proceeds of the 409A Gross-Up Amount to Executive,
after deduction of any and all Federal, state and local taxes (including,
without limitation, employment taxes, interest and penalties) upon the 409A
Gross-Up Amount, shall be equal to the amount of the additional tax (and any
interest and penalties) payable under Section 409A of the Code or under any
comparable state or local law, rule or regulation.  The 409A Gross-Up Amount
shall be payable to Executive no later than 21 days after Executive has paid
such tax liability.
 
 
 
15

--------------------------------------------------------------------------------

 
 
4.6. Release.  In order to be eligible to receive any of the payments or
benefits under Sections 4.3.1, 4.3.3, 4.3.4 or 4.3.5, Executive (or his personal
representative, if applicable) shall be required to execute and deliver to the
Company (without subsequent revocation) and allow to become effective and
unrevoked, within sixty (60) days after the Date of Termination or such shorter
period as the Company then provides, a binding severance and mutual release
agreement in a form provided by and reasonably satisfactory to the Company which
shall contain a release of claims by Executive substantially in the form
attached hereto as Exhibit A.
 
Article 5.  Non-Competition and Non-Solicitation
 
5.1. Non-Competition and Non-Solicitation.  Executive acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
accordingly agrees that while Executive is employed by the Company and for a
period of the longer of (a) one year after the date Executive’s employment with
the Company terminates, in the case of a termination other than within 12 months
after a Change-in-Control of the Company, (b) 18 months after the date
Executive’s employment with the Company terminates, in the case of a termination
within 12 months after a Change-in-Control of the Company:
 
5.1.1. Executive will not perform services for or own an interest in (except for
investments of not more than five percent (5%) of the total outstanding shares
or other equity interests of a company or entity in which Executive does not
actively participate in management) any firm, person or other entity that
competes in any geographic area with the Company in the business of the
development, manufacture, promotion, distribution or sale of professional or
consumer film, video or audio production tools, including, but not limited to,
editing, special effects, 3D, animation, live sound, broadcast or newsroom
products or systems, content-creation tools, media storage or other business or
services in which the Company is engaged or plans (as evidenced by consideration
by the Company’s executive staff or by the Board) to engage at the time
Executive’s employment with the Company terminates.
 
5.1.2. Executive will not directly or indirectly assist others in engaging in
any of the activities in which Executive is prohibited to engage by Section
5.1.1.
 
5.1.3. Executive will not directly or indirectly either alone or in association
with others (a) solicit, or permit any organization directly or indirectly
controlled by Executive to solicit, any employee of the Company to leave the
employ of the Company, or (b) solicit for employment, hire or engage as an
independent contractor, or permit any organization directly or indirectly
controlled by Executive to solicit for employment, hire or engage as an
independent contractor, any natural person who was employed by the Company at
any time; provided that this Section 5.1.3 (i) shall not apply to the
solicitation, hiring or engagement of any individual  whose employment with the
Company has been terminated for a period of one year or longer or whose
engagement to the Company as an independent contractor has been terminated for a
period of six months or longer and (ii) shall not apply to the solicitation,
hiring or engagement of any individual arising from such individual’s
affirmative response to a general recruitment effort carried out through a
public solicitation or a general solicitation.
 
5.1.4. Executive will not directly or indirectly either alone or in association
with others solicit, or permit any organization directly or indirectly
controlled by Executive to solicit, any current or future customer or supplier
of the Company to cease doing business in whole or in part with the Company or
otherwise adversely modify his, her or its business relationship with the
Company.
 
 
 
16

--------------------------------------------------------------------------------

 
 
5.2. Reasonableness of Restrictions.  It is expressly understood and agreed that
(a) although Executive and the Company consider the restrictions contained in
this Article 5 to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Article 5 is unenforceable, such restriction shall
not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may judicially determine or indicate to be enforceable and
(b) if any restriction contained in this Agreement is determined to be
unenforceable and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
5.3. Remedies for Breach.  Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
this Section 5 would be inadequate and, in recognition of this fact, Executive
expressly agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
orders, temporary or permanent injunctions or any other equitable remedy which
may then be available.
 
Article 6.  Miscellaneous
 
6.1. Indemnification.
 
6.1.1. Executive shall be entitled to indemnification as set forth in Article
Eleventh of the Company’s Certificate of Incorporation, a copy of which has been
provided to Executive.
 
6.1.2. A directors’ and officers’ liability insurance policy (or policies) shall
be kept in place, during the Term and thereafter until at least the fourth
anniversary of the date this Agreement is terminated for any reason, providing
coverage to Executive that is no less favorable to him in any respect
(including, without limitation, with respect to scope, exclusions, amounts, and
deductibles) than the coverage then being provided to any other present or
former officer or director of the Company.
 
6.2. Counsel Fees.  The Company shall pay to the Executive reimbursement for all
legal fees and expenses incurred by Executive in disputing in good faith any
issue hereunder relating to the termination of the Executive’s employment, in
seeking in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with review of determinations made under Section 4.4,
and any tax audit or proceeding to the extent attributable to the potential
application of Section 4999 or Section 409A of the Code to any payment or
benefit provided by the Company to Executive. Such reimbursement payments shall
be made within 15 days after delivery of the Executive’s written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require.  Executive’s written requests for payment must
be delivered to the Company within one hundred and twenty (120) days after
Executive incurs such fees or expenses.
 
6.3. No Mitigation.  The Company agrees that, except as specifically set forth
in Section 4.3.3(d) and Section 4.3.4(b) regarding COBRA premium reimbursement,
(i) if Executive's employment is terminated during the term of this agreement,
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to Executive by the Company and (ii) the amount of
any payment provided hereunder shall not be reduced by any compensation earned
by Executive.
 
 
 
17

--------------------------------------------------------------------------------

 
 
6.4. Obligation of Successors.  Any successor to substantially all of the
Company’s assets and business, whether by merger, consolidation, purchase of
assets or otherwise, shall succeed to the rights and obligations of the Company
hereunder.  As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its assets and business or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.
 
6.5. Notice.  All notices required or permitted hereunder shall be in writing
and deemed effectively given (i) when delivered in person, (ii) on the third
business day after mailing by registered or certified mail, postage prepaid,
(iii) on the next business day after delivery to an air courier for next day
delivery, paid by the sender, or (iv) when sent by telecopy or facsimile
transmission during normal business hours (9:00 a.m. to 5:00 p.m.) where the
recipient is located (or if sent after such hours, as of commencement of the
next business day), followed within 24 hours by notification pursuant to any of
the foregoing methods of delivery, in all cases addressed to the other party
hereto as follows:
 
(a)           If to the Company:
 
Avid Technology, Inc.
75 Network Drive
Burlington, MA  01803
Attention:  General Counsel
Facsimile:  (978) 548-4639


(b)           If to Executive, at the latest address on the personnel records of
the Company
 
or at such other address as either party shall designate to the other in
accordance with this Section 6.5.
 
 
6.6. Survival.  The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and
obligations.  Notwithstanding the termination of this Agreement or Executive’s
services hereunder for any reason, Article 5 shall survive any such termination.
 
6.7. Complete Agreement; Amendments.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any and all prior agreements between the parties with respect to the
subject matter hereof, including but not limited to the Prior Agreement;
provided however, nothing in this Agreement shall change the terms of any equity
grant made to Executive before the date of this Agreement.   This Agreement may
not be modified or amended except upon written amendment approved by the
Compensation Committee of the Board, and executed by a duly authorized officer
of the Company and by Executive.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
time prior or subsequent time.
 
6.8. Applicable Law.  This Agreement shall be interpreted in accordance with the
laws of the Commonwealth of Massachusetts (without reference to the conflicts of
laws provisions thereof) and the parties hereby submit to the jurisdiction of
the courts of that state.
 
 
 
18

--------------------------------------------------------------------------------

 
 
6.9. Waiver of Jury Trial.  Executive hereby irrevocably waives any right to a
trial by jury in any action, suit, or other legal proceeding arising under or
relating to any provision of this Agreement.
 
6.10. Severability.   If any non-material provision of this Agreement shall be
held invalid or unenforceable, it shall be deemed to be deleted or qualified so
as to be enforceable or valid to the maximum extent permitted by law, and the
remaining provisions shall continue in full force and effect.
 
6.11. Binding Effect.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, assigns and personal
representatives, except that the duties, responsibilities and rights of
Executive under this Agreement are of a personal nature and shall not be
assignable or delegatable in whole or in part by Executive, except to the extent
that the rights of Executive hereunder may be enforceable by his heirs,
executors, administrators or legal representatives.  If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there be no such designee, to Executive’s
estate.
 
6.12. Captions.  Captions of sections have been added only for convenience and
shall not be deemed to be a part of this Agreement.
 
6.13. Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
6.14. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one in the same instrument.
 
6.15. Further Assurances.  Each party hereto agrees to furnish and execute such
additional forms and documents, and to take such further action, as shall be
reasonable and customarily required in connection with the performance of this
Agreement or the payment of benefits hereunder.
 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.
 


 

 
Avid Technology, Inc.
            By:  /s/ Ken Sexton         Ken Sexton        
Executive Vice President, Chief Financial Officer
     
and Chief Administrative Officer
(Principal Financial Officer) 

 

             
 
  /s/ Gary G. Greenfield       
Gary G. Greenfield
                 

 
 
 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT A




RELEASE OF CLAIMS PROVISIONS


           This General Release of Claims (the "General Release") is being
executed by Gary G. Greenfield ("Executive"), for and in consideration of
certain amounts payable under the Executive Employment Agreement (the
"Agreement") originally entered into between him and Avid Technology, Inc. (the
"Company") on December 17, 2007 and as amended and restated on December 20, 2010
and March 14, 2011, and is conditioned upon the Company’s release of Executive,
in such form as is reasonably satisfactory to the Company, of any and all claims
with respect to acts or omissions on the part of Executive that occurred prior
to the date that Executive executes this General Release.  Executive agrees as
follows:


           Executive, on behalf of himself and his agents, heirs, executors,
administrators, successors and assigns, hereby releases and forever discharges
the Company, and any and all of the affiliates, stockholders, officers,
directors, employees, agents, counsel, and successors and assigns of the
Company, from any and all complaints, claims, demands, damages, lawsuits,
actions, and causes of action which he has or may have against any one or more
of them by reason of any event, matter, cause or thing which has occurred prior
to the date this General Release is executed by Executive arising from or
related to his employment with the Company, or the termination of that
employment, including but not limited to: all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C., § 12101 et seq., the Equal Pay Act of
1963, 29 U.S.C. § 206(d), the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Massachusetts Fair Employment Practices Act, M.G.L. c.151B, §1 etseq.,
and any and all other similar applicable federal and state statutes, all as
amended; all claims arising out of Section 806 of the Corporate and Criminal
Fraud Accoutability Act of 2002, 18 U.S.C. § 1681 et seq., the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 etseq., all as amended; all claims
under the Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c.93 §102 and M.G.L. c.214, §1C, the
Massachusetts Labor and Industries Act, M.G.L. c. 149, §1 etseq., the
Massachusetts Privacy Act, M.G.L. c.214, §1B and the Massachusetts Maternity
Leave Act , M.G.L. c. 149, §105(d), all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including but not limited to claims to stock or stock
options; and any claim or damage (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that nothing in this Agreement
prevents the Executive from filing, cooperating with, or participating in any
proceeding before the EEOC or a state Fair Employment Practices Agency (except
that the Executive acknowledges that he may not be able to recover any monetary
benefits in connection with any such claim, charge or proceeding), and provided
further, however, that nothing herein is intended to be construed as releasing
the Company from any obligation set forth in this Agreement.  Executive further
hereby irrevocably and unconditionally waives any and all rights to recover any
relief and damages concerning the claims that are lawfully released in this
Paragraph.  Executive represents and warrants that he has not previously filed
or joined in any such claims against the Company or any of its affiliates or
subsidiaries, and that he has not given or sold any portion of
 
 
 
20

--------------------------------------------------------------------------------

 
 
any claims released herein to anyone else, and that he will indemnify and hold
harmless the persons and entities released herein from all liabilities, claims,
demands, costs, expenses and/or attorneys' fees incurred as a result of any such
assignment or transfer.


           Executive acknowledges that this is a General Release, and he agrees
and understands that he is specifically releasing all claims under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq, as amended by the
Older Workers Benefit Protection Act.  Executive acknowledges that he has read
and understands the foregoing General Release and executes it voluntarily and
without coercion.  He further acknowledges that he is being advised herein in
writing to consult with an attorney prior to executing this General Release, and
that he has had more than 21 days within which to consider this General
Release.  Executive understands that he has seven days following his execution
of this General Release to revoke it in writing, and that this General Release
is not effective or enforceable until after this seven-day period.  For such
revocation to be effective, notice must be received by ________, at the
principal office of the Company, no later than 11:59 p.m. on the seventh
calendar day after the date on which Executive has signed this General
Release.  Executive expressly agrees that, in the event he revokes this General
Release, the Company shall not be obligated to pay him any amounts the payment
of which is expressly conditioned under the Agreement on the effectiveness of
this General Release.


           Notwithstanding any other provision of this General Release to the
contrary or potentially interpretable to the contrary, it is expressly agreed
and understood that the Executive is not releasing hereunder (i) any rights or
potential claims for indemnification as otherwise available to Executive as an
officer, director, agent or in any other capacity, (ii) any rights or potential
claims with respect to any event, matter, cause or thing which occurs after the
date that Executive executes this General Release, including without limitation,
any such rights or potential claims which arise after the date that Executive
executes this General Release with respect to the Agreement or with respect to
any other agreement to which the Company and Executive are parties, or (iii) any
claims for benefits under employee benefit plans.

 
21

--------------------------------------------------------------------------------

 
